DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 12-15, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (US 2016/0327513 A1) in view of Itabashi (WO 2015/152003), English translation via (US 2017/0138899 A1); Note: all paragraph numbers cited in Itabashi reference are based on English translation via (US 2017/0138899 A1).

first electrode (103) and a second electrode (104) arranged so as to sandwich a film (100) provided in an electrolyte (KCl solution) (See fig 11, paragraph 0079-0081);


a control unit (111) that applies a voltage to the first electrode and the second electrode and measures a current flowing between the first electrode and the second electrode,
wherein the control unit is configured to be capable of executing:
a first step of applying a first voltage between the first electrode and the second electrode and detect the current flowing between the first electrode and the second electrode reached a first threshold current (Fig 5, Fig 6, paragraph 0057-0059, 0067-0070, 0075-0077, Fig 9);
a second step of applying a second voltage between the first electrode and the second electrode after the first step so as to form a nanopore in the thin film portion (Fig 5, Fig 6, paragraph 0057-0059, 0067-0070, 0075-0077, Fig 9).
Regarding to claim 12, Yanagi does not explicitly disclose that the control unit is configure to be capable of stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reached a first threshold current.  
Itabashi discloses that the control unit is configured to be capable of stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reached a first threshold current (paragraph 0013-0017, 0022, Fig 2).

Claim 12 further differs from Yanagi and Itabashi by further discloses the control unit is configured to be capable of executing a first step of applying a first voltage between the first electrode and the second electrode and stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reaches a first threshold current so as to form a thin film portion in a part of the film (emphasis added).  However, as discussed above Itabashi discloses that the control unit is configured to be capable of stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reached a first threshold current (paragraph 0013-0017, 0022, Fig 2).  The limitation “so as to form a thin film portion in part of the film” is the manner of operating the apparatus.  According to the MPEP 2114 (II), “Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.”
It is noted that the combination of Yanagi and Itabashi cover all the limitation of what the apparatus is, including the control unit is configured to be capable of executing a first step 


Regarding to claim 13, Yanagi discloses the control unit stopes the application of the second voltage when the current flowing between the first electrode and the second electrode reaches a second threshold current (Fig 5, Fig 6, paragraph 0057-0059, 0067-0070, 0075-0077, Fig 9).
	Regarding to claim 14, Yanagi discloses the second voltage has an absolute value smaller than an absolute value of the first voltage (Fig 4, Fig 6, Fig 8, Fig 10).
	Regarding to claim 15, Yanagi disclose the second voltage has an opposite polarity of a polarity of the first voltage (paragraph 0057, 0067, Fig 5-6).  
Regarding to claims 18, Yanagi discloses in the second step, a third voltage is applied between the first electrode and the second electrode after applying the second voltage to measure a current flowing between the first electrode and the second electrode and the application of the first voltage and the measurement of the current during the application of the third voltage are repeated until the current reaches or exceeds a third threshold current (Fig 5, Fig 6, paragraph 0057-0059, 0067-0070, 0075-0077).


	A first step of applying a first voltage between a first electrode (103) and a second electrode (104), installing so as to sandwich the film (101) provide in a electrolyte (i.e. KCl solution), and detecting when a current flowing between the first electrode and the second electrode reaches a first threshold (Fig 3, Fig 6, paragraph 0040-0065);
	A second step of applying a second voltage having an opposite polarity of the polarity of the first voltage between the first electrode and the second electrode (paragraph 0057, 0067-0068, Fig 5-6).  
Regarding to claim 19, Yanagi does not explicitly discloses stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reached a first threshold current.  
Itabashi discloses that the control unit is configured to be capable of stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reached a first threshold current (paragraph 0013-0017, 0022, Fig 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yanagi in view of Itabashi by having control unit is configure to be capable of stopping the application of the first voltage when the current flowing between the first electrode and the second electrode reached a first threshold current because it helps to create a hole in the film.  

	Regarding to claim 21, Yanagi discloses the second voltage has an absolute value equal to or smaller than an absolute value of the first voltage (Fig 4, Fig 6, Fig 8, Fig 10).
	Regarding to claims 22, Yanagi discloses in the second step, a third voltage is applied between the first electrode and the second electrode after applying the second voltage to measure a current flowing between the first electrode and the second electrode and the application of the first voltage and the measurement of the current during the application of the third voltage are repeated until the current reaches or exceeds a third threshold current (Fig 5, Fig 6, paragraph 0057-0059, 0067-0070, 0075-0077).
	Regarding to claim 23, Yanagi discloses the third voltage is lower than the second voltage (Fig 6).

5.	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi (US 2016/0327513 A1) in view of Itabashi (WO 2015/152003), English translation via (US 2017/0138899 A1);  as applied to claims 12-15, 18-23 above, and further in view of Li et al. (US 2018/0080072 A1).
Regarding to claim 16, Yanagi and Itabashi fail to disclose the first voltage includes a component of an AC voltage.  Regarding to claim 17, Yanagi and Itabashi fail to disclose second voltage includes a component of an AC voltage.  However, both Yanagi and Itabashi clearly disclose applying a first voltage and second voltage using a power supply.  Li teaches applying a .

Allowable Subject Matter
6.	Claims 1-11 are allowed.
7.	The following is a statement of reasons for the indication of allowable subject matter:  Regarding to claims 1-11, the cited prior arts fail to disclose or suggest a first step of applying a first voltage between a first electrode and a second electrode, installed so as to sandwich the film provided in an electrolyte, and stopping the application of the first voltage when a current flowing between the first electrode and the second electrode reaches a first threshold current so as to form a thin film portion in a part of the film; and
a second step of applying a second voltage between the first electrode and the second electrode after the first step so as to form a nanopore in the thin film portion.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713